Citation Nr: 1828741	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  14-32 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for skin cancer, now claimed as chloracne.

2. Service connection for chloracne.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that the Veteran previously filed a claim for service connection for skin cancer due to herbicide exposure and is now filing a claim for chloracne due to herbicide exposure.  While the claims are for separate conditions, the Veteran has not asserted that the current claim is a new claim.  Instead, he has indicated that the claim on appeal is claim to reopen the previously denied claim for service connection for skin cancer.  As such, the Board will make a determination as to whether new and material evidence has been received in order for the Board to consider the substantive merits of the claim for service connection.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

The Veteran requested a hearing in his September 2014 VA 9 form.  However, in November 2014, the Veteran submitted written notification withdrawing his request for a hearing.  There are no additional requests for a hearing of record.  As such, the Board considers the Veteran's request for a hearing satisfied.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2017).

The issue of service connection for chloracne is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. In a June 2009 rating decision, the Veteran was denied service connection for skin cancer due to herbicide exposure; the Veteran did not appeal the corresponding statement of the case issued in February 2010.   

2. The evidence associated with the claims file subsequent to the June 2009 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for chloracne (previously claimed as skin cancer), is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for chloracne.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA has complied with all duties necessary to notify the Veteran.  With regard to the duty to assist, VA has obtained all identified and available service and post-service treatment records.    

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104, 7105.  Similarly, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C. § 7103(a); 38 C.F.R. § 20.1100(a).

An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).



Analysis

In June 2009, the RO denied service connection for skin cancer.  The RO reasoned that skin cancers are not associated with herbicide exposure.  The RO indicated that the Veteran's skin condition also did not occur during his military service, nor was it aggravated or caused by service.  The Veteran submitted a timely notice of disagreement in September 2009.  However, the Veteran did not appeal the February 2010 statement of the case.  As such, the June 2009 rating decision became final.  

In June 2011, the Veteran filed a claim to reopen a claim for service connection for chloracne.  The claim was denied in the November 2011 rating decision currently on appeal.  The Veteran timely submitted a notice of disagreement with this rating decision as well as an appeal to the July 2014 statement of the case.  While the Veteran continues to assert that his skin conditions are related to in-service Agent Orange exposure, records associated with the file since the June 2009 denial are new.  At the time of the previous denial, there was no evidence of record indicating that the Veteran had or ever had chloracne.  Since the June 2009 denial, such evidence has been associated with the record.  Specifically, an April 2010 progress note from VA Heartland indicates that the Veteran had chloracne in Vietnam and has AK skin cancers removed once a year.  As the evidence was not previously of record, the Board determines that it is new.  Nor is the evidence cumulative or redundant of any evidence already of record.  Speaking to the existence of a condition presumptively service connected for Agent Orange exposure, the new evidence also raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for chloracne.  

Hence, the low threshold for meeting the criteria for reopening has been met.  Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010).  Accordingly, the claim of entitlement to service connection for chloracne is reopened.  38 C.F.R. § 3.156(a).




ORDER

As new and material evidence has been received, the claim for service connection for chloracne is reopened.  


REMAND

While the Board has reopened the claim for service connection for chloracne, additional development is needed before adjudicating the claim.

The RO has conceded the Veteran's service in Vietnam during the applicable time period and hence has conceded his exposure to Agent Orange while in service.  While chloracne is a condition listed in 38 C.F.R. § 3.309(e) and thereby warrants presumptive service connection for herbicide exposure, the record is not clear whether the Veteran currently has chloracne.  The April 2010 progress note indicates that the Veteran had chloracne and that he has AK skin cancers removed yearly.  An October 2010 Agent Orange Registry document indicates that the Veteran had chloracne in service and is now suffering from skin conditions, including cancer.  A February 2012 medical record indicates a "working diagnosis" for "chloracne residual [A]gent [O]range registry."  The report indicates that the Veteran has a history of chloracne on the chest.  There was no current diagnosis for chloracne indicated.  Additionally, a February 2012 dermatology consult indicates that the Veteran "presents with a history of numerous basal cell and squamous cell carcinomas in addition to Agent Orange exposure with associated chloracne.  He requires routine follow-ups for both the skin cancers as well as cryotherapy for actinic keratoses."  The February 2012 dermatology consult noted the history of chloracne but indicated only that the Veteran currently receives treatment for skin cancers (basal cell and squamous cell carcinoma) and actinic keratosis.  

However, as the record suggests a history of chloracne, the Board determines that additional development is necessary to determine whether there is a current diagnosis for chloracne or whether the condition has resolved.  With regard to the Veteran having a history of chloracne, the Board notes that the Veteran reports that he was treated for chloracne in Phu Bai, Vietnam between June and August 1967.  These records have not been located, but the Board notes in advance that the lack of such documentation cannot be the sole basis for any negative opinion provided.  See Buchannan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board also notes that while the record is clear for a diagnosis of skin cancer and actinic keratosis, presumptive service connection is not warranted for either of these conditions.  There is also insufficient evidence of record to decide these claims based on direct service connection as there is no indication of these conditions in service or a nexus opinion of record.  The Board acknowledges that the Veteran has indicated that his chloracne led to his skin cancer.  However, there is no medical opinion of record to this affect, and the Veteran is not competent to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a lay person is competent to report observable symptoms); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a lay person is not competent to provide evidence as to a more complex medical question such as a form of cancer).  However, in the February 2015 Informal Hearing Presentation, the Veteran's representative requested a medical opinion addressing whether the Veteran's skin cancer is related to his active service.  The Board agrees and determines that the issue of whether the Veteran's skin cancer is related to his service should also be addressed on remand.  

The Veteran has not been provided a VA examination for his skin condition.  As the record suggests a current diagnosis, in-service incurrence, and association to service but is insufficient to decide the claim, the Board determines that an examination and opinion are warranted.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner to assess the nature and etiology of his chloracne and skin conditions, to include skin cancer. 

The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the report that the claims file was reviewed.

Any opinion provided must be accompanied by a complete rationale.

For the claimed condition, the examiner is also advised that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.  

The examiner is asked to identify all current skin conditions the Veteran has.  If the examiner determines that the Veteran does not currently have chloracne, the examiner is asked to address the following:

a) Whether there was a past diagnosis for chloracne, and if so whether it has resolved.  In this regard, the examiner must address the medical records indicating a "history of chloracne resulting from Agent Orange exposure," including the 2010 Agent Orange Registry document and the February 2012 treatment records, as well as the Veteran's statements that he was treated for chloracne in Vietnam in 1967.  

b) If there is no current diagnosis for chloracne, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin cancer or actinic keratosis are related to his in-service Agent Orange exposure or are otherwise related to his active service.  

3. After completing the above actions, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


